Citation Nr: 1118202	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  07-28 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1965 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned at the RO in July 2008.  A transcript of his hearing has been associated with the record.

The appeal was remanded for additional development in October 2008 and October 2009.  It has been returned to the Board for appellate consideration.


FINDING OF FACT

An acquired psychiatric disorder was not manifest in service and psychosis was not diagnosed within one year of discharge; an acquired psychiatric disorder is unrelated to service.
  

CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in December 2005 discussed the evidence necessary to support a claim for service connection.  The Veteran was asked to identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was also advised that he could choose a representative to assist him with his claim.

In March 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

An April 2009 letter advised the Veteran of the status of his claim.  

In November 2009 the Veteran was asked to provide information regarding the facilities where he received treatment during service.  In January 2010 he was asked to complete appropriate release forms for identified providers.  In April 2010 the Veteran was advised that records had been sought from the identified private providers.  He was advised of the status of his claim in March 2010.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified records have been obtained and associated with the claims file to the extent possible.  In that regard, the Board notes that records of psychiatric treatment in service have been sought and that no such records were located.  Records from SSA have been obtained, as well as records of both VA and private treatment.  The Veteran has been afforded a VA examination, and the Board finds that it was adequate in that it was performed by a neutral skilled provider who interviewed the Veteran and conducted a complete examination prior to rendering his conclusions.  The examiner subsequently reviewed an expanded claims file and rendered an additional opinion.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board recognizes that, in August 2010, the Veteran submitted a statement indicating that he had been told that he would be asked to appear for a new "comp and pen hearing."  He also noted that he had come in a few weeks before to meet with a VA physician, but was told that this was a mistake and that he was now awaiting notice of when to report for his "hearing."  First, the Board notes that it is clear that the Veteran was referring to a compensation and pension examination, and was not intending to request another personal hearing.  Also, the Board notes that the letter that had been issued by the RO informed him that an opinion was being requested from a VA medical facility, and that he would be advised if it was necessary to report for an examination.  This letter referred to an addendum opinion that was sought to clarify findings on the VA examination conducted in May 2009.  Unfortunately, the Veteran was apparently asked to come in even though the VA examiner explained in his report that he did not feel that it was not necessary to interview the Veteran a second time to provide the requested addendum.  While the Board regrets the confusion that this caused for the Veteran, as noted, the Board finds that the May 2009 examination and subsequent July 2010 opinion provide sufficient information to resolve the appeal, and that no further examination or opinion is necessary.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Psychosis may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Service treatment records disclose that that the Veteran was seen by the psychiatry and neurology service at the U.S. Army Hospital Landstuhl in January 1967.  The entry notes that the Veteran was seen at his commanding officer's request, and that he would return in one week.  There are no additional entries in the service records.  On separation examination in May 1969 the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble.  Clinically he was psychiatrically normal and was found qualified for separation.  

Service personnel records reflect that the Veteran had honorable service.  The record of assignments notes that his conduct and efficiency were excellent.  He held a secret security clearance.

Treatment records from John Dempsey Hospital reflect treatment from March to May 1981.  They appear to reference therapy, but they do not reflect a diagnosis.

A discharge summary from Bristol Hospital notes that the Veteran was hospitalized from February 19 to February 24, 1987 for treatment of an acute exacerbation of chronic schizophrenia.

VA treatment records reflect that when the Veteran was seen in October 1992 a history of psychiatric disturbance was noted.  The diagnosis was questionable schizophrenia.  The Veteran was referred for a mental health clinic consultation.  In December 1994 the Veteran reported that his first psychotic break was in 1974.  He stated that his only hospitalization had been at Bristol in 1987.  Subsequent VA treatment records indicate ongoing treatment for schizophrenia.

The Veteran was hospitalized at a VA facility from December 1994 to April 1995.  He reported that his first psychiatric break was in 1974, when "electrical fields were physically injuring" him.  

The Veteran was evaluated in June 1995 for the purpose of a Social Security Administration (SSA) disability claim.  He reported that his first contact with a psychiatrist was in the early 1960s in the Army.  He related that he was caught in a homosexual act and was subsequently seen by the psychiatrist for one or two months.  He stated that during the 1970s he started believing that he was being recognized by newscasters on television and that people were able to read his mind.  He noted that he was hospitalized in 1987, and that he sought treatment through VA in 1992.  The diagnosis was schizoaffective disorder, depressed type and possible schizoid personality disorder.

In a January 2005 statement the Veteran related that he got in trouble while he was in Germany from 1966 to 1967, and that in order to avoid being discharged from the Army, he was sent to a psychiatrist, Dr. Brown.  He noted that he saw this provider several times.  He stated that he was very paranoid when he got out of the Army, and that he took a lot of time off from work.  

On VA general medical examination in April 2006 the Veteran reported that he had a variety of jobs following service until 1994 or 1995, when he described a nervous breakdown and diagnosis of schizophrenia.  

The Veteran was afforded a VA examination in May 2009.  The examiner noted that the electronic record contained a reference to brothers with severe mental illness.  The Veteran related that he was caught in a homosexual sex act while stationed in Germany, prompting psychiatric evaluation and brief treatment.  He denied difficulties other than dealing with his homosexuality in service.  He reported some feelings of increased paranoia after that time, feeling that others might have been talking about him.  He reported that he was first prescribed Valium in 1973 due to some anxiety about a possible sexually transmitted disease.  He reported that his first formal psychiatric treatment occurred in 1980, and that he had been followed in mental health treatment since that time.  He reported that his two brothers had chronic and severe mental illness, and noted that one brother had been found not guilty by reason of insanity after shooting their parents.  He related that his father had committed suicide in 1999.  The diagnosis was chronic undifferentiated schizophrenia.  The examiner noted that the Veteran's history indicated chronic and severe mental illness dating to at least 1980 and possibly previously.  He concluded that the evidence supported the conclusion that it was more likely as not that there was no causal relationship between the Veteran's military experiences and his chronic mental illness.  He noted that although the incident described by the Veteran resulted in some increased anxiety and self-consciousness, the Veteran did not report that his psychotic disorder developed proximately from that time or event.  He noted that the Veteran did not receive any psychotropic medications until 1973 and any formal psychiatric evaluation or treatment until 1980.  He also pointed out that the scientific and clinical literature did not support an environmental or situational cause for schizophrenia, and that the Veteran's significant family history of mental illness suggested inherited causal factors independent of service.  

In October 2009 the Veteran stated that he had been experiencing delusions since 1970.  He stated that he was especially bothered by this phenomenon in 1974.  
 
In July 2010 the VA examiner who conducted the May 2009 examination reviewed the claims file.  He noted that despite a careful review of the record, no medical evidence regarding psychiatric evaluation or treatment in service could be found.  He noted that there were statements from the Veteran in the record describing difficulty in 1967 and being seen by a psychiatrist in service to deal with his homosexuality.  He noted the Veteran's statement that he was never the same "after this thing happened to me" and that he became paranoid.  He pointed out that the Veteran's formal treatment history did not start until later, with the reported first use of medications in 1974 and the first formal psychiatric treatment in 1980.  He concluded that despite careful review of the voluminous claims file, including original service records, the record did not contain original documentation of the in-service treatment reported by the Veteran.  He noted that such records would be useful in helping to determine whether the Veteran had indeed become paranoid at that time.  He stated that despite the existence of many other risk factors including heavy family history, such evidence, if clear, could be compelling enough.  He concluded that in the absence of such records, the present file review did not change the opinion expressed at the time of the original examination in 2009.

The Board has considered the Veteran's statements and acknowledges that he is competent to diagnose and report on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  More specifically, the Board has considered the assertions of the Veteran that he developed anxiety and paranoia as a result of the events that occurred in service.  The Board has no reason to doubt the Veteran's credibility in that regard.  Even assuming that is the case, however, that does not necessarily mean that the anxiety and paranoia he experienced at the time is necessarily related to his current schizophrenia.  As noted by the VA examiner, psychiatric treatment for schizophrenia is not reflected in the available service treatment records and the Veteran denied psychiatric manifestations on discharge.  The Veteran has explained on several occasions that the treatment he received was the result of his having been caught engaged in homosexual activity, rather than the result of any psychiatric symptomatology.  Moreover, his service personnel records reflect excellent performance of duties and are negative for any indication of behavior problems.  Post-service treatment records identified by the Veteran disclose that he was initially treated in 1981 and was hospitalized in 1987.  The Board additionally notes that the Veteran himself dates receipt of treatment for schizophrenia to 1974, approximately five years following his discharge from service.  In October 1992 the Veteran reported that his first psychotic break occurred in 1974.  Finally, the Board notes that during his May 2009 VA examination, he denied difficulties in service other than those caused by dealing with his homosexuality.  

As discussed, the May 2009 VA examiner took into account all of these factors and concluded that the Veteran's schizophrenia is not related to service.  He noted the documented history and indicated that the Veteran's experiences in service resulted in some increased anxiety and self-consciousness, but that the Veteran did not report that his psychotic disorder developed proximately from that time or event.  He further noted that the Veteran reported receipt of psychotropic medication in 1973 and no formal psychiatric evaluation or treatment until the 1980s.  Finally, he pointed out that the scientific and clinical literature did not support an environmental or situational cause for schizophrenia.  It was also noted that the Veteran had a significant family history of mental illness, suggesting inherited causal factors independent of service.  In his July 2010 addendum, the examiner acknowledged that records of treatment in service might help substantiate the Veteran's claim, but concluded that, in the absence of those records, his opinion remained the same as in May 2009.  In essence, the VA examiner did not challenge that treatment occurred as a consequence of the Veteran having been caught engaged in homosexual activity, nor did the examiner challenge that the Veteran experienced increased anxiety and paranoia as a result of that experience.  Nevertheless, the VA examiner concluded that, absent any indication that the in-service treatment was also the result of or revealed actual psychotic symptomatology or behavior, it was less likely than not that his current disability is related to service.  There is no medical opinion that contradicts the statements of the VA examiner.

Again, the Board acknowledges that the Veteran is competent to report experiencing paranoia and anxiety in service as a result of the events he described.  However, the Board ultimately places far more weight on the opinion of the competent health care provider, who considered the Veteran's report, but also considered the circumstances surrounding the events in service, and the documented post-service medical history.  For this reason, the Board concludes that the preponderance of the evidence is against finding that the claimed schizophrenia manifested in service or within one year of service, or is otherwise related to any incident of military service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and the claim of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia is denied.  
	
The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


